Case 1:20-cv-00553-JFR Document 12-2 Filed 07/10/20 Page 1 of 2

FNW2020
11.09

L

¢ Joe , ai

417797067680

You know only
elas ALe ms)
POLES
would know

that | wore

costumes?

And why do you
want more of a
show?

 

| want to fuck all
of the bitches in

litigation a

  
 

 

Mail - Barbara Andersen - Qutlook

17.09 m & Ie. @
Joe s

< +17792067 680 ~ a}
a1 am ee

 

© im going to
fornicate with
their vaginas O11 AM

Why dont you
just knock off
the nonsense.
You are making

the chase into
ER EACeee ale
(=) (ROM CATIAIe|
instead of fun
Late MAlLOxce

  

912 AM
ey i what regard?
- @ i'm going to
ane make all of .
911 AM literally: the hitches in -
aot eo». Bot e HF
it O é tl Oo <
17:09 M4 att.
<q we ~ ai

hitps:/foutlook.offi

417792067680

ce. comimailfinbox/id/AAQKADAOMGESZjRILTIOZ TetNDEw i040 WY 4LT El

MDZjZDY 3NDOXOAAQANLi4dM3%2Fek xEpn T20CeX E98 3D

 

34

 

 

 
Case 1:20-cv-00553-JFR Document 12-2 Filed 07/10/20 Page 2 of 2

TW2020 Mail - Barbara Andersen - Outlook

AY =O gTSKSTeMIA}Ke
a twisted and

weird thing
instead of fun
and nice.

 

972 AM

© I'm going to
make all of
the bitches in
litigation wet

Forest told me ,.o.4

In court women
raige motel (re
Werelt}ahs1=] ame) mmn 781011
honor’

Forrest told you
what?

 

https://oudook.office.cam/mailAnbox/id/ AAQKADAOMGF3ZjRILT 102 TetNDEw Vil4OW Val TEIMDZjZDY INDQxOAAQAN UddM3.%2FckaEpnTz0CeXp9c%3D

44

 

 

 
